AO 245B (Rev. 02/08/2Ql9) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 ofl   )   l\
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                v.                                            (For Offenses Committed On or After November 1, 1987)


                        Ivan Gonzalez-Cantu                                   Case Number: 3:19-mj-22051

                                                                              Craig Joseph Leff
                                                                              Defendant's A t t o r · ' F - - · - - - -

REGISTRATION NO. 85260298                                                                                  f~~ l      ED
THE DEFENDANT:
 IZI pleaded guilty to count(s) _l_o_f_C_o_m~p_la_in_t_ _ _ _ _ _ _ _ ___,__--+-_M_A_Y_2_4_2_0_19_+--+--
 D was found guilty to count( s)                                               CLE~s o             , , ,
   after a plea of not guilty.                                             SY   . ·RN DISTRICT OF CALIFORNIA
   Accordingly, the defendant is adjudged guilty of such count(s), which invo ve e o        · ·uffe DEP, ~Y

Title & Section                   Nature of Offense                                                             Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

 D The defendant has been found not guilty on count(s)
                                                                         --~---~------------

 0 Count(s) --------------'---'----dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ,fi, TIME SERVED                            D                                         days

  IZI Assessment: $10 WAIVED                      IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, May 24, 2019
                                                                          Date of Imposition of Sentence


Received>c_~_>-'._r_·_""'_,__
             ousd
                              _ _ __                                         Jvlicliae{ ]. Seng
                                                                             HONORABLE MICHAEL J. SENG
                                                                             UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                      3: 19-mj-22051
